Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on April 22, 2021. Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrachood et al (US Patent No: 10,997,538) in view of Deshmukh  (US PGPub No: 2021/0118069), hereafter referred to as Chandrachood and Deshmukh, respectively. 

With regards to claims 1 and 16, Chandrachood teaches through Deshmukh, a provisioning control apparatus configured to be coupled to a provisioning equipment server, the provisioning equipment server being electrically connectable with one or more electronic devices for provisioning the one or more electronic devices with a program code, wherein the provisioning control apparatus comprises: a communication interface configured to transmit the program code to the provisioning equipment server for provisioning the one or more electronic devices with the program code and to receive an electronic provisioning token comprising provisioning control data for controlling the provisioning of the one or more electronic devices with the program code; a processor configured to control the transmission of the program code via the communication interface to the provisioning equipment server on the basis of the provisioning control data  (Chandrachood teaches a job request being submitted to a control plane. The control plane creates and monitors a cluster of computing resources, controlled by a computing resource service provider. The computing resource service provider allocates nodes of the cluster in response to the job request; see column 2, lines 10-53, Chandrachood. Tokens are used to by the control plane to authorize access to the customers requesting the job; see column 5, lines 10-16, Chandrachood); 

and a clock configured to provide a time; wherein the electronic provisioning token further comprises time adjustment information for adjusting the time of the clock; and wherein the processor is further configured to adjust the time of the clock on the basis of the time adjustment information of the electronic provisioning token for obtaining an adjusted time of the clock and to verify a provisioning control authorization of the electronic provisioning token using the adjusted time of the clock (see Deshmukh below).

While Chandrachood teaches provisioning resources and utilizes tokens, Chandrachood does not explicitly cite the token having time adjustment information, adjusting the clock, and provisioning based on the adjusted time. In the same field of endeavor, Deshmukh also teaches a network that provisions resources and utilizes tokens; see paragraph 41, Deshmukh. In particular, Deshmukh explains how time-based tokens (and also global tokens) have time duration information in them. This allows the time-based tokens to be used to extend the connection with resource supply by a time duration specified within the time-based token; see paragraph 25, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh. 


With regards to claim 2, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the processor is further configured to verify a time adjustment authorization of the electronic provisioning token and to adjust the time of the clock on the basis of the time adjustment information of the electronic provisioning token for obtaining the adjusted time, in case the time adjustment authorization of the electronic provisioning token has been successfully verified (Deshmukh teaches verifying the time-based token’s time duration; see paragraph 105, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 3, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the electronic provisioning token further comprises a digital signature and wherein the processor is configured to verify the time adjustment authorization of the electronic provisioning token by verifying the digital signature of the electronic provisioning token (Chandrachood explains how tokens are signed and can have timestamps that are signed; see column 7, lines 6-10 and column 13, lines 42-45, Chandrachood).  

With regards to claim 4, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the time adjustment information of the electronic provisioning token comprises a positive or negative time differential and wherein the processor is configured to adjust the time of the clock for obtaining the adjusted time of the clock by adding the positive or negative time differential to the time of the clock (Deshmukh explains how time-based tokens (and also global tokens) have time duration information in them. This allows the time-based tokens to be used to extend the connection with resource supply by a time duration specified within the time-based token; see paragraph 25, Deshmukh. Deshmukh also teaches delays can be placed; see paragraph 89, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 5, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the time adjustment information of the electronic provisioning token comprises an electronic link or address information of a remote clock server providing a standard time and wherein the processor is configured to obtain on the basis of the electronic link or address information the standard time from the remote clock server for adjusting the time of the clock so that the adjusted time of the clock corresponds to the standard time of the remote clock server (Deshmukh teaches the meter verifying and determining the time duration associated with tokens; see paragraphs 4 and 27, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 6, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the electronic provisioning token further comprises a digital signature of the electronic link or address information of the remote clock server and wherein the processor is configured to verify the digital signature of the electronic link or address information of the remote clock server using a public key of the remote clock server or a public key of a token generator server (Deshmukh teaches using a key in verifying the time-based token; see paragraph 87, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 7, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the communication interface is further configured to receive a time adjustment request from the provisioning equipment server, wherein the time adjustment request comprise a time adjustment differential, and wherein the processor is configured to adjust the time of the clock on the basis of the time adjustment differential for obtaining the adjusted time of the clock, if the absolute value of the time adjustment differential is smaller than a time differential threshold (Deshmukh explains how a threshold can be set for time duration; see paragraph 34, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 8, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the communication interface is further configured to receive a time synchronization message from the provisioning equipment server, wherein the time synchronization message comprises a time of the provisioning equipment server, and wherein the processor is configured to adjust the time of the clock so that the adjusted time of the clock corresponds to the time of the provisioning equipment server, in case the absolute value of the difference between the time of the clock and the time of the provisioning equipment server is smaller than a time differential threshold (Deshmukh explains how the time duration can be balanced; see paragraph 34, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 9, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the time differential threshold is constant or wherein the time differential threshold is proportional to an elapsed time interval since a most recent adjustment of the time of the clock (Deshmukh explains how a threshold can be set for time duration; see paragraph 34, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 10, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the electronic provisioning token further comprises data defining one or more validity time periods of the electronic provisioning token and wherein the processor is configured to control the transmission of the program code via the communication interface to the provisioning equipment server by prohibiting a transmission of the program code towards the provisioning equipment server, if the adjusted time of the clock is outside of the one or more validity time periods (Deshmukh teaches time durations being reached and also disconnecting/closing based on the time-based token; see paragraphs 34 and 107, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 11, Chandrachood teaches through Deshmukh, the provisioning control apparatus, wherein the electronic provisioning token further comprises a provisioning counter, the provisioning counter indicating a total number of transmissions of the program code towards the provisioning equipment server, and wherein the processor is further configured to update a value of the provisioning counter for each transmission of the program code towards the provisioning equipment server to obtain an updated provisioning counter and to prohibit a further transmission of the program code towards the provisioning equipment server if the updated provisioning counter indicates that the total number of transmissions has been reached (See resource quota/limit; see column 18, lines 19-36, Chandrachood).  

With regards to claim 12, Chandrachood teaches through Deshmukh, a provisioning control system comprising: a provisioning control apparatus; a provisioning equipment server being electrically connectable with one or more electronic devices for provisioning the one or more electronic devices with a program code, wherein the provisioning control apparatus is coupled to the provisioning equipment server for controlling the provisioning of the one or more electronic devices; and a token generator server configured to generate the electronic provisioning token (Chandrachood teaches allocating resources, resource access being authorized via tokens; see column 5, lines 2-32, Chandrachood).  

With regards to claim 13, Chandrachood teaches through Deshmukh, the provisioning control system, wherein the token generator server is configured to generate the electronic provisioning token in response to a token request from a remote server (Deshmukh teaches the generation of tokens by the headend system; see paragraphs 4 and 25, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 14, Chandrachood teaches through Deshmukh, the provisioning control system, wherein the token generator server is configured to verify a digital signature of the token request using a public key of the remote server, before providing the electronic provisioning token to the remote server (Deshmukh teaches verifying the token is for each specific meter; see paragraph 27, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).  

With regards to claim 15, Chandrachood teaches through Deshmukh, the provisioning control system wherein the token generator server is configured to digitally sign the electronic provisioning token using a private key (Deshmukh teaches using a key in verifying the time-based token; see paragraph 87, Deshmukh. The use of tokens is useful in not only granting access to resources but also to control access to resources. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Deshmukh with those of Chandrachood, to allow access and measure the amount of resource used; see paragraph 149, Deshmukh).

The obviousness motivation applied to independent claims 1 and 16 are applicable to their respective dependent claims (if any). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455